The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed 2/15/2022.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Status of Claims
Claims 1, 2, 5, 6, 8, 9, 12, 15, 16, and 19 are amended. Claims 1-20 are pending in the application.

Priority
The priority date that has been considered for this application is July 8, 2020. 

Response to Amendment
 Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Studer et al (US 20180349134 A1, hereinafter “Studer”) in view of COLLISON et al (US 20110265077 A1, hereinafter “COLLISON”), Lau et al (US 20060225028 A1, hereinafter “Lau”) and CHAN et al (US 20150370428 A1, hereinafter “CHAN”).     

Regarding claim 1 (Currently Amended), Studer teaches A method for improved application rollback on a user device, comprising: 
storing, by a portal application executing on the user device, state information for each of a plurality of applications managed by a management server (para [0065], “In this example, system storage 34 stores shared log record 36, including, e.g., a log record that is used to provide a common, shared storage structure accessible by applications 26, 28, 30, 32 to store information (such as log information) provided by applications 26, , wherein the portal application provides a graphical user interface (GUI) with icons associated with the plurality of applications, and provides access to the plurality of applications based on user input selecting an icon associated with one of the plurality of applications (para [0074], “The integrated user interface 14 allows the users to access the editor application 26, the process management application 28, the version control application 30, the simulator application 32, …”); 
Studer does not explicitly teach
…, and wherein the state information for each of the plurality of applications includes at least one of an application data hash and a health status report hash;
sending the state information from the portal application to the management server; 
receiving a rollback command at the portal application from the management server, the rollback command instructing the portal application to rollback a target application of the plurality of applications; 
removing a first instance of the target application from the user device; 
installing a second instance of the target application on the user device as specified by the rollback command; and 
providing, by the portal application to the second instance of the target application, at least some of the state information from the first instance of the target application, wherein the target application uses the state information to implement at least one configuration.
COLLISON teaches 
and wherein the state information for each of the plurality of applications includes at least one of an application data hash and a health status report hash (para [0023], “…IDE plug-in maintains a web application package fingerprint file 400 comprising a list of entries for each file in a web application file such as a WAR file. Each entry comprises the name of a file, a hash value of the file (e.g., SHA-1 hash value, etc.)…”)
sending the state information from the portal application to the management server (para [0023], “…in step 302 of FIG. 3, IDE plug-in transmits web application fingerprint file 400 to cloud controller 134.…” wherein the IDE plug-in reads on a portal application); 

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Studer and COLLISON before him/her before the effective filing date of the claimed invention, to incorporate the features of COLLISON into Studer because COLLISON’s teaching provides improvement over prior art (COLLISON, para [0034]).
Neither Studer nor COLLISON explicitly teaches 
receiving a rollback command at the portal application from the management server, the rollback command instructing the portal application to rollback a target application of the plurality of applications; 
removing a first instance of the target application from the user device; 
installing a second instance of the target application on the user device as specified by the rollback command; and 
providing, by the portal application to the second instance of the target application, at least some of the state information from the first instance of the target application, wherein the target application uses the state information to implement at least one configuration.
Lau teaches 
receiving a rollback command at the portal application from the management server, the rollback command instructing the portal application to rollback a target application of the plurality of applications (para [0048], “…After receiving the rollback request, deployment system 36 can roll back the deployed enterprise application 50 in response…” wherein the rollback technique applies to portal applications, hence renders claim feature obvious); 
removing a first instance of the target application from the user device; 
installing a second instance of the target application on the user device as specified by the rollback command (para [0048], “…In particular, deployment system 36 can remove the updated program code and/or other deployment information that was previously provided during the deployment. To this extent, deployment system 36 can maintain the program code and other information for one or more previous versions of the deployed ; 
The combination of Studer and COLLISON along with Lau are analogous art because all deal with updating/rollback applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Studer, COLLISON and Lau before him/her before the effective filing date of the claimed invention, to incorporate the features of Lau into Studer and COLLISON because Lau’s teaching provides “An improved solution for managing development of a multi-tiered enterprise application” (Lau, Abstract).
None of Studer, COLLISON and Lau explicitly teaches 
providing, by the portal application to the second instance of the target application, at least some of the state information from the first instance of the target application, wherein the target application uses the state information to implement at least one configuration.
CHAN teaches 
providing, by the portal application to the second instance of the target application, at least some of the state information from the first instance of the target application, wherein the target application uses the state information to implement at least one configuration (para [0051], “…For instance, the application 116 may be started using the saved variables, settings, and GUIs that were in place in the application 116 at a point at which execution of the application 116 last left off on the electronic device 102….” wherein using the saved variables, settings, and GUIs reads on providing at least some of the state information and the settings read on configuration. The technique applies to portal application as well, hence renders the claim feature obvious).
The combination of Studer, COLLISON and Lau along with CHAN are analogous art because all deal with updating/rollback applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Studer, COLLISON, Lau and CHAN before him/her before the effective filing date of the claimed invention, to incorporate the features of CHAN into Studer, COLLISON and Lau because CHAN’s teaching provides techniques for managing applications “without having to perform uninstall and reinstall operations, which can save considerable time” (CHAN, para [0029]).

Regarding claim 8 (Currently Amended), it is directed to a non-transitory, computer readable medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8. Note that, Studer teaches A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for improved application rollback on a user device (para [0154-0155]).

Regarding claim 15 (Currently Amended), it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 15. Note that, Studer teaches A system for improved application rollback on a user device, comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions; and a hardware-based processor that executes the instructions (Fig. 1).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Studer in view of COLLISON, Lau and CHAN as applied to claims 1, 8, and 15 respectively, in further view of Elango et al (US 20190294796 A1, hereinafter “Elango”). 

Regarding claim 2 (Currently Amended), Studer as modified by COLLISON, Lau and CHAN teaches claim 1, but does not explicitly teach wherein the state information further includes at least one of: an application version,  
Elango teaches wherein the state information further includes at least one of: an application version,  (para [0093], “…In one example, configuration information for application 702 (e.g., code solutions implemented, resource allocations for applications, data and/or types of data used by the application, .  
The combination of Studer, COLLISON, Lau and CHAN along with Elango are analogous art because all deal with updating/rollback applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Studer, COLLISON, Lau, CHAN and Elango before him/her before the effective filing date of the claimed invention, to incorporate the features of Elango into Studer, COLLISON, Lau and CHAN because Elango’s teaching provides a method for tracking and storing a state of an executing application to facilitate rollback (Elango, para [0125]).

Regarding claim 9 (Currently Amended), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 16 (Currently Amended), it recites same features as claim 2, and is rejected for the same reason.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Studer in view of COLLISON, Lau, CHAN, and Elango as applied to claims 2, 9, and 16 respectively, in further view of Mowatt (US 20180067811 A1, hereinafter “Mowatt”). 

Regarding claim 3 (Original), Studer as modified by COLLISON, Lau, CHAN and Elango teaches claim 2, but does not explicitly teach wherein the health status report comprises at least one of: an indication that the application is syncing properly, an indication of network connectivity of the application, a crash report for the application, error logging, and an indication of whether the application can receive notifications. 
Mowatt teaches wherein the health status report comprises at least one of: an indication that the application is syncing properly, an indication of network connectivity of the application, a crash report for the application, error logging, and an indication of whether the application can receive notifications (para [0036], “According to various embodiments, .
The combination of Studer, COLLISON, Lau, CHAN and Elango along with Mowatt are analogous art because all deal with updating/rollback applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Studer, COLLISON, Lau, CHAN, Elango and Mowatt before him/her before the effective filing date of the claimed invention, to incorporate the features of Mowatt into Studer, COLLISON, Lau, CHAN and Elango because Mowatt’s teaching provides a method for automatic error detection and rollback to save consumer efforts (Mowatt, para [0002-0003]).

Regarding claim 10 (Original), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 17 (Original), it recites same features as claim 3, and is rejected for the same reason.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Studer in view of COLLISON, Lau, and CHAN as applied to claim 1, 8, and 15 respectively, in further view of Boivin (US 20200403785 A1, hereinafter “Boivin”).   

Regarding claim 4 (Original), Studer as modified by COLLISON, Lau, and CHAN teaches claim 1, but does not explicitly teach wherein the portal application and the target application each utilize a software development kit that allows for secure communication.
Boivin teaches 
wherein the portal application and the target application each utilize a software development kit that allows for secure communication (para [0049], “…The said communication may be established using an SDK…” para [0080], “…Typically, Client A 10 uses parameters identifying the current system or an email server 60, such as a .
The combination of Studer, COLLISON, Lau and CHAN along with Boivin are analogous art because all deal with updating/rollback applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Studer, COLLISON, Lau, CHAN and Boivin before him/her before the effective filing date of the claimed invention, to incorporate the features of Boivin into Studer, COLLISON, Lau, CHAN because Boivin’s teaching provides technique that overcomes the shortcomings of the prior art for securely exchanging messages (Boivin, para [0008]).

Regarding claim 11 (Original), it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 18 (Original), it recites same features as claim 4, and is rejected for the same reason.

Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Studer in view of COLLISON, Lau, and CHAN as applied to claim 1, 8, and 15 respectively, in further view of SONG et al (US 20200293354 A1, hereinafter “SONG”).   

Regarding claim 5 (Currently Amended), Studer as modified by COLLISON, Lau, and CHAN teaches claim 1, Lau teaches the rollback command, but does not explicitly teach wherein the rollback command instructs the portal application to migrate itself from a location on the user device that is outside a secure container of the user device to inside the secure container.
SONG teaches 
(wherein the rollback command) instructs the portal application to migrate itself from a location on the user device that is outside a secure container of the user device to inside the secure container (Fig. 1, para [0052-0055], “…For a to-be-packaged target application, running the target application and performing tracking execution on the target application … According to the file list required for packaging the target application to the container mirror image, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image”).
The combination of Studer, COLLISON, Lau and CHAN along with SONG are analogous art because all deal with updating/rollback applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Studer, COLLISON, Lau, CHAN and SONG before him/her before the effective filing date of the claimed invention, to incorporate the features of SONG into Studer, COLLISON, Lau and CHAN because SONG’s teaching provides beneficial effects (SONG, para [0045]).

Regarding claim 7 (Original), Studer as modified by COLLISON, Lau, CHAN and SONG teaches claim 5, SONG teaches installing the second instance of the target application and installing an application within the secure container of the user device (Fig. 1, para [0052-0055] as cited for claim 5, For motivation to combine, refer to office action regarding claims 5), and CHAN teaches applying the state information saved at the storage location of the user device (para [0051], “…For instance, the application 116 may be started using the saved variables, settings, and GUIs that were in place in the application 116 at a point at which execution of the application 116 last left off on the electronic device 102….”). Thus, the combination of SONG and CHAN (For motivation to combine, refer to office action regarding claims 1 and 5) teaches the claim feature, wherein installing the second instance of the target application comprises installing the second instance within the secure container of the user device and applying the state information saved at the storage location of the user device.

Regarding claim 12 (Currently Amended), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 14 (Original), it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 19 (Currently Amended), it recites same features as claim 5, and is rejected for the same reason.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Studer in view of COLLISON, Lau, CHAN and SONG as applied to claims 5, 12, and 19 respectively, in further view of Elango and Damm et al (US 20210004274 A1, hereinafter “Damm”).   

Regarding claim 6 (Previously Presented), Studer as modified by COLLISON, Lau, CHAN and SONG teaches claim 5, SONG teaches the portal application migration and installing the portal application within the secure work profile (Fig. 1, para [0052-0055] as cited for claim 5, For motivation to combine, refer to office action regarding claims 5), but does not explicitly teach 
saving the state information to a storage location of the user device, wherein the state information includes state information for the portal application;
creating a secure work profile on the user device; 
retrieving and applying the state information from the storage location;
Elango teaches saves the state information to a storage location of the user device, wherein the state information includes state information for the portal application (para [0095], “In step 806, the state is stored in the at least one memory…” para [0038] discloses that UI 112 may be a portal which may be received from application 106, wherein application 106 resides on network services indicates that application 106 comprises portal applications, and the network services host system reads on the user device); 
retrieving and applying the state information from the storage location (para [0096], “In step 808, the first executing application is returned to the stored state,…” For motivation to combine, refer to office action regarding claim 1). 
The combination of Studer, COLLISON, Lau, CHAN and SONG along with Elango are analogous art because all deal with updating/rollback applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Studer, COLLISON, Lau, CHAN, SONG and Elango before him/her before the effective filing date of the claimed invention, to incorporate the features of Elango into Studer, COLLISON, Lau, CHAN and SONG because Elango’s teaching provides a method for tracking and storing a state of an executing application to facilitate rollback (Elango, para [0125]).
None of COLLISON, Lau, CHAN, SONG and Elango explicitly teaches 
creating a secure work profile on the user device; 
Damm teaches 
creating a secure work profile on the user device (Fig. 1C, step 140, wherein the secure container reads on a secure work profile); 
The combination of Studer, COLLISON, Lau, CHAN, SONG and Elango along with Damm are analogous art because all deal with updating/rollback applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Studer, COLLISON, Lau, CHAN, SONG, Elango and Damm before him/her before the effective filing date of the claimed invention, to incorporate the features of Damm into Studer, COLLISON, Lau, CHAN, SONG and Elango because Damm’s teaching provides techniques “to provide resources in a secure and user-friendly manner” (Damm, para [0006]).

Regarding claim 13 (Previously Presented), it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 20 (Previously Presented), it recites same features as claim 6, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding art rejections filed 2/15/2022 have been fully considered and are moot upon new grounds of rejections made in this office action above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192